DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims and Claim Interpretation
The preliminary amendment filed 07/19/2021 is acknowledged. Claims 1-27 are canceled and claims 28-39 are new. No restriction requirement is being imposed in this case. Claims 28-39 are under examination.
Although the claims are drawn to diagnosis, the generation of organoids from the patient’s primary cells integrates the diagnostic method into a practical application that enables ex vivo diagnosis.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) and 365(c) is acknowledged. Based on the information given by Applicant and an inspection of the prior patents and applications, the examiner has concluded that the subject matter defined in the instant claims is supported by the disclosure in 16/003,293 (now US Patent 11,035,852), 14/367,061 (now US Patent 10,006,904) and PCT/IB2012/057497 because the claimed invention is disclosed in said applications and patent. However, the claimed subject matter is not disclosed in either provisional application serial no. 61/579,661 or 61/577,110, because neither of the provisional applications disclose polycystic kidney disease. Therefore, the priority date of claims 28-30 of the instant application is deemed to be 12/19/2012.
Regarding, claims 31-39, as noted below, these claims are deemed to contain new matter, and therefore have the effective filing date of 07/19/2021.

Specification
The disclosure is objected to because of the following informalities. The amended clean copy of the specification filed 07/19/2021 is acknowledged. Nevertheless, the CFTR inhibitors at p. 14 and Tables I and II at p. 16 of the specification still appear to be in grayscale and difficult to read. This does not comply with 37 CFR 1.52(v), which requires the specification be “[p]resented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition.”
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required. New claim 31 is a method for diagnosing PKD with the added step of “stimulating one or more organoids, generated from a patient, with a compound that targets the CFTR”. The instant specification discloses that stimulating organoids with a compound that targets the CFTR is for the purpose of drug screening or personalized medicine. For instance, see p. 17, lines 13-20 of the instant specification:
The invention also provides an assay for screening a compound library to identify compounds that affect the fluid uptake and/or secretion, wherein the assay comprises: stimulation of one or more organoids with the compound library; imaging swelling of said one or more organoids; and identifying a compound which is capable of inducing swelling of the organoids. It is to be understood that any of the compounds listed in this section may be equally applicable as examples of drugs for drug screening and personalized medicine.

See also p. 23, lines 16-19:
In some embodiments, the assay for drug screening comprises stimulation of the one or more organoids with a drug known to treat the disease or affliction of interest, or being tested for its efficacy in treating the disease or affliction of interest, wherein enhancement or reduction of organoid swelling is indicative of an effective drug for treatment of said disease or affliction.

The specification lacks antecedent basis for a method for diagnosing PKD that requires the step stimulating the organoids with a compound. The examples in the specification (pages 43-71) are drawn only to cystic fibrosis, and do not shed light on administering compounds as a step in PKD diagnosis. 
Appropriate correction is required.

Drawings
The drawings are objected to because Figure 2 state “Cycle treshold” on the y-axis, but presumably “Cycle threshold was intended. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
Claims 28-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for diagnosing polycystic kidney disease (PKD), wherein the method comprises measuring swelling of one or more organoids generated from primary kidney cells derived from a patient with PKD, wherein swelling means an increase in size of the one or more organoids due to fluid uptake, wherein the swelling is cystic fibrosis transmembrane receptor (CFTR) dependent, and wherein a larger size of said one or more organoids compared to a control organoid derived from healthy primary kidney cells indicates the presence of polycystic kidney disease, does not reasonably provide enablement for the method as broadly recited. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." (See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 Fed. Cir. 1988) These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Regarding claims 28-30, claim 28 is drawn to an in vitro method for diagnosing polycystic kidney disease or PKD, wherein the method comprises measuring swelling of one or more organoids generated from primary cells, wherein swelling means an increase in size of the one or more organoids due to fluid uptake, wherein the swelling is cystic fibrosis transmembrane receptor (CFTR) dependent. and wherein a larger size of said one or more organoids compared to a control organoid indicates the presence of polycystic kidney disease. The instant specification as originally filed discloses general diagnostic methods comprising measuring organoid size/swelling. For instance, see the instant specification at p. 2, lines 20-23; p. 17, 30-31 and p. 20, lines 12-16. In addition, the CFTR is involved with autosomal dominant PKD (see p. 18, lines 17-19). The specification provides support for organoids derived from kidney cells (see p. 4, lines 1-5) and primary cells derived from patients (see p. 2, lines 15-17; p. 7, lines 12-33 and p. 45, lines 26-27). Control or “normal” (healthy) organoids are disclosed in the instant specification (p. 3, lines 1-2; p. 8, lines 10-34 and p. 9, lines 9-14). In addition, comparison of patient organoids to healthy organoids are contemplated generally (see p. 20, lines 12-13 of the instant specification). At p. 18, lines 17-27, the instant specification discloses:
The CFTR also plays an important role in the pathogenesis of polycystic kidney disease, particularly autosomal dominant polycystic kidney disease. Mutations in the polycystin proteins lead to the formation of epithelial cysts containing a fluid-filled cavity surrounded by a single layer of immature renal epithelial cells. Fluid accumulation within these cysts involves cAMP-stimulated transepithelial CI- movements reminiscent of those found in secretory epithelia affected by cystic fibrosis. It has been shown that F508del-CFTR mutation disrupts renal cyst formation. This shows that the assay would also be suitable for diagnosing polycystic kidney disease and for studying the effectiveness of one or more drugs for treating polycystic kidney disease. The assay would also be suitable for other diseases, such as those listed above, which result in similar fluid transport dysfunction. (Citations omitted by examiner).

Because the specification discloses that PKD results in cysts containing a fluid-filled cavity surrounding the renal epithelial cells (fluid uptake), it provides inherent support for an increase in organoid size in PKD organoids.
Claim 28 is drawn to diagnosing PKD, in other words, a kidney disease, but the claim recites measuring swelling from an organoid of unspecified origin. The instant specification discloses that in addition to kidney cells, the organoids can be generated from primary cells derived from the non-limiting list of gastric, intestinal (small intestine, colon, rectum, duodenum or ileum), pancreatic, prostate, lung, breast, blood vessel or lymphatic vessel cells (see p. 4, lines 3-5). The specification, which teaches examples drawn solely to cystic fibrosis assays, does not teach how one skilled in the art could use any of the non-kidney cells to carry out the claimed diagnostic assay.
Regarding claims 31-39, claim 31 is also broad with respect to the derivation of the organoid. Further, claim 37 recites “epithelial organoids”, but epithelial is merely a type of cell common to all organs and does not limit the claims. Claim 31 and its dependents require the added step of “stimulating one or more organoids, generated from a patient, with a compound that targets the CFTR”. The instant specification does not provide guidance as to how this step aids in the diagnosis of PKD. Rather, the instant specification teaches that stimulating organoids with a compound that targets the CFTR can be used in methods of drug screening or personalized medicine. For instance, see p. 17, lines 13-20 of the instant specification:
The invention also provides an assay for screening a compound library to identify compounds that affect the fluid uptake and/or secretion, wherein the assay comprises: stimulation of one or more organoids with the compound library; imaging swelling of said one or more organoids; and identifying a compound which is capable of inducing swelling of the organoids. It is to be understood that any of the compounds listed in this section may be equally applicable as examples of drugs for drug screening and personalized medicine.

See also p. 23, lines 16-19:
In some embodiments, the assay for drug screening comprises stimulation of the one or more organoids with a drug known to treat the disease or affliction of interest, or being tested for its efficacy in treating the disease or affliction of interest, wherein enhancement or reduction of organoid swelling is indicative of an effective drug for treatment of said disease or affliction.

Further, the examples in the specification (pages 43-71) are drawn only to cystic fibrosis, and do not provide guidance as to how administering CFTR-targeting compounds can be used to aid in PKD diagnosis.
Due to the large quantity of experimentation necessary to design a method for diagnosing PKD, a kidney disease, using non-kidney related cell derived organoids, and further, how screening CFTR-targeted compounds can aid in the diagnosis of PKD (claims 31-39), the lack of direction/guidance presented in the specification and the absence of working examples directed to the same, the complex nature of the invention, and the breadth of the claims which fail to recite limitations on the derivation of the organoids, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Written Description
Claims 31-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. This rejection addresses the lack of written description.
Claim 31 recites an in vitro method for diagnosing polycystic kidney disease, wherein the method comprises stimulating one or more organoids, generated from primary cells derived from a patient, with a compound that targets the cystic fibrosis transmembrane receptor (CFTR), measuring a change in size of said one or more organoids, wherein said change in size is CFTR-dependent, and wherein an increase in size of said one or more organoids compared to a control organoid indicates the presence of polycystic kidney disease. Thus, the diagnostic method set forth in claim 31 and its dependents require the extra step of stimulating one or more organoids with a CFTR-targeting compound.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The instant specification as originally filed discloses general diagnostic methods comprising measuring organoid size/swelling (p. 2, lines 15-23; p. 3, lines 1-2; see p. 4, lines 1-5; p. 7, lines 12-33; p. 8, lines 10-34 and p. 9, lines 9-14p. 17, 30-31 and p. 20, lines 12-16 p. 45, lines 26-27). While the examples set forth in the specification (pages 43-71) concern the diagnosis of cystic fibrosis, specifically, the instant specification describes a method for diagnosing PKD by measuring an increase in swelling because it teaches that PKD results in cysts containing a fluid-filled cavity surrounding the renal epithelial cells (fluid uptake—see p. 18, lines 17-27), which would result in swelling.
There is no description, however, of stimulating organoids with CFTR-targeting compounds for the purpose of diagnosis. Rather, the instant specification discloses that stimulating organoids with a compound that targets the CFTR is for the purpose of drug screening or personalized medicine. For instance, see p. 17, lines 13-20 of the instant specification:
The invention also provides an assay for screening a compound library to identify compounds that affect the fluid uptake and/or secretion, wherein the assay comprises: stimulation of one or more organoids with the compound library; imaging swelling of said one or more organoids; and identifying a compound which is capable of inducing swelling of the organoids. It is to be understood that any of the compounds listed in this section may be equally applicable as examples of drugs for drug screening and personalized medicine.

See also p. 23, lines 16-19:
In some embodiments, the assay for drug screening comprises stimulation of the one or more organoids with a drug known to treat the disease or affliction of interest, or being tested for its efficacy in treating the disease or affliction of interest, wherein enhancement or reduction of organoid swelling is indicative of an effective drug for treatment of said disease or affliction.

The specification does not disclose how the step of stimulating the organoids with a compound relates to the method of diagnosing PKD. The examples in the specification (pages 43-71) are drawn only to cystic fibrosis, and do not shed light on administering compounds as a step in PKD diagnosis. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed method.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). With the exception of a method for diagnosing PKD comprising measuring swelling of one or more organoids generated from primary kidney cells derived from a patient with PKD, wherein swelling means an increase in size of the one or more organoids due to fluid uptake, wherein the swelling is cystic fibrosis transmembrane receptor (CFTR) dependent, and wherein a larger size of said one or more organoids compared to a control organoid derived from healthy primary kidney cells indicates the presence of polycystic kidney disease, the skilled artisan cannot the method with the added step of stimulating one or more of the organoids with a compound, and therefore conception is not achieved. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

New Matter
Claims 31-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. This rejection addresses the new matter introduced by new claim 31 and its dependents.
The claims are drawn to an in vitro method for diagnosing polycystic kidney disease or PKD, wherein the method comprises measuring swelling of one or more organoids generated from primary cells, wherein swelling means an increase in size of the one or more organoids due to fluid uptake, wherein the swelling is cystic fibrosis transmembrane receptor (CFTR) dependent, and wherein a larger size of said one or more organoids compared to a control organoid indicates the presence of polycystic kidney disease. Claim 31 and its dependents require the added step that the organoids are generated from primary cells derived from a patient and that the organoids are stimulated with a compound that targets the CFTR. Therefore claim 31 and its dependents are interpreted as reading on a new diagnostic method which requires the administration of a compound that targets the CFTR followed by measuring a change in the size of the organoid.
The instant specification as originally filed discloses general diagnostic methods comprising measuring organoid size/swelling. For instance, see the instant specification at p. 2, lines 20-23; p. 17, 30-31 and p. 20, lines 12-16. The specification provides support for organoids derived from kidney cells (see p. 4, lines 1-5) and primary cells derived from patients (see p. 2, lines 15-17; p. 7, lines 12-33 and p. 45, lines 26-27). Control or “normal” (healthy) organoids are disclosed in the instant specification (p. 3, lines 1-2; p. 8, lines 10-34 and p. 9, lines 9-14). In addition, comparison of patient organoids to healthy organoids are contemplated generally (see p. 20, lines 12-13 of the instant specification). At p. 18, lines 17-27, the instant specification discloses:
The CFTR also plays an important role in the pathogenesis of polycystic kidney disease, particularly autosomal dominant polycystic kidney disease. Mutations in the polycystin proteins lead to the formation of epithelial cysts containing a fluid-filled cavity surrounded by a single layer of immature renal epithelial cells. Fluid accumulation within these cysts involves cAMP-stimulated transepithelial CI- movements reminiscent of those found in secretory epithelia affected by cystic fibrosis. It has been shown that F508del-CFTR mutation disrupts renal cyst formation. This shows that the assay would also be suitable for diagnosing polycystic kidney disease and for studying the effectiveness of one or more drugs for treating polycystic kidney disease. The assay would also be suitable for other diseases, such as those listed above, which result in similar fluid transport dysfunction. (Citations omitted by examiner).

The above-cited sections of the instant specification provide support for a method for diagnosing polycystic kidney disease for the following reasons. In addition to the general disclosures of diagnosis, because the specification discloses that PKD results in cysts containing a fluid-filled cavity surrounding the renal epithelial cells (fluid uptake), it provides inherent support for an increase in organoid size in PKD organoids.
The application as originally filed does not, however, provide support for a method of diagnosing PKD comprising administering a compound and measuring the change in swelling. There is no description of stimulating organoids with CFTR-targeting compounds for the purpose of diagnosis. Rather, the instant specification discloses that stimulating organoids with a compound that targets the CFTR is for the purpose of drug screening or personalized medicine. For instance, see p. 17, lines 13-20 of the instant specification:
The invention also provides an assay for screening a compound library to identify compounds that affect the fluid uptake and/or secretion, wherein the assay comprises: stimulation of one or more organoids with the compound library; imaging swelling of said one or more organoids; and identifying a compound which is capable of inducing swelling of the organoids. It is to be understood that any of the compounds listed in this section may be equally applicable as examples of drugs for drug screening and personalized medicine.

See also p. 23, lines 16-19:
In some embodiments, the assay for drug screening comprises stimulation of the one or more organoids with a drug known to treat the disease or affliction of interest, or being tested for its efficacy in treating the disease or affliction of interest, wherein enhancement or reduction of organoid swelling is indicative of an effective drug for treatment of said disease or affliction.

The first appearance of a method for diagnosing PKD that includes the step of stimulating “one or more organoids” with a CFTR-targeting compound or compounds, was first introduced in the amendment to the claims filed 07/19/2021. 

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The WIPO document by Little (WO 2020019023), published 1.5 years prior to the effective filing date of claims 31-39, teaches a method of screening the nephrotoxicity and/or efficacy of drugs comprising contacting an organoid derived from kidney stem cells with a candidate compound and measuring the diameter of the organoid glomerulus (see claims 13-16). Nevertheless, Little does not teach or suggest using this method to diagnose polycystic kidney disease.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649